UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-4846



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JORGE ANTONIO MOLINA MARTINEZ,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert J. Conrad, Jr.,
Chief District Judge. (3:04-cr-00297-2)


Submitted:   March 28, 2007                   Decided:   May 7, 2007


Before TRAXLER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Scott H. Gsell, LAW OFFICE OF SCOTT GSELL, Charlotte, North
Carolina, for Appellant. Gretchen C. F. Shappert, United States
Attorney, Thomas T. Cullen, Assistant United States Attorney,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jorge Antonio Molina Martinez appeals his conviction of

conspiracy to distribute cocaine, 21 U.S.C. § 846 (2000), and

possession with intent to distribute cocaine, 21 U.S.C. § 841(a)

(2000). Because the evidence was sufficient to convict, we affirm.

      At the close of the evidence, Martinez moved pursuant to Fed.

R. Crim. P. 29 for judgment of acquittal.              We review the district

court’s denial of that motion de novo.                  See United States v.

Uzenski, 434 F.3d 690, 700 (4th Cir. 2006).               Where, as here, the

motion was based on a claim of insufficient evidence, “[t]he

verdict of a jury must be sustained if there is substantial

evidence, taking the view most favorable to the Government, to

support it.”    Glasser v. United States, 315 U.S. 60, 80 (1942).

            Testimony   at     trial    established      that       Alex   Sinoloa

installed    Martinez   in   the   Charlotte     area    to   run    his   cocaine

business.     Gerald Baharona, who testified at trial, was another

member of the conspiracy.       Baharona sold nine ounces of cocaine to

a   confidential   informant    on     October   13,    2004.       Martinez   and

Baharona prepared the drugs at an apartment rented by Martinez, and

Baharona gave Martinez the $6000 that the informant paid him for

the drugs.

            The informant subsequently arranged to purchase four

kilograms of cocaine.         Two kilograms were to be delivered on

October 22, the informant was to pay for all four kilograms on that


                                     - 2 -
day, and the remaining two kilograms were to be delivered later.

Officers arrested Baharona on October 22 as he was driving a white

Ford Explorer to the location where he was to meet the informant.

Inside a secret compartment, officers found two kilograms of

cocaine. There was testimony that, on a rental application for the

apartment    out   of   which    the    drug    business   operated,   Martinez

identified a white Ford Explorer as one of his vehicles.                He had

been seen driving the Explorer, which Baharona used to deliver

drugs, and Baharona testified that both he and Martinez knew how to

operate the secret compartment, whose purpose was to conceal

illegal narcotics.

            This evidence is sufficient to support both convictions.

See United States v. Strickland, 245 F.3d 368, 384-85 (4th Cir.

2001); United States v. Burgos, 94 F.3d 849, 873 (4th Cir. 1996)

(en banc).      With respect to the § 841 conviction, we note that

Martinez had the power to exercise dominion and control over the

vehicle    in   which   the     drugs    were   found.     He   therefore   had

constructive possession of the drugs.             See United States v. Blue,

957 F.2d 106, 107 (4th Cir. 1992).

            We accordingly affirm.          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before us and argument would not aid the decisional

process.

                                                                       AFFIRMED


                                        - 3 -